       Case 2:19-cr-00206-TLN Document 64 Filed 02/08/21 Page 1 of 3



1    HEATHER E. WILLIAMS, #122664
     Federal Defender
2    NOA E. OREN, #297100
     Assistant Federal Defender
3    801 I Street, 3rd Floor
     Sacramento, CA 95814
4    Tel: 916-498-5700
     Fax 916-498-5710
5    Noa_Oren@fd.org
6
     Attorney for Defendant
7    PATRICIA GUIZAR

8                               IN THE UNITED STATES DISTRICT COURT

9                             FOR THE EASTERN DISTRICT OF CALIFORNIA

10
      UNITED STATES OF AMERICA,                     Case No. 2:19-cr-00206-TLN
11              Plaintiff,                          STIPULATION AND ORDER TO CONTINUE
12         v.                                       STATUS CONFERENCE

13    PATRICIA GUIZAR, et al.,                      DATE:           February 11, 2021
                                                    TIME            9:30 a.m.
                 Defendants.                        JUDGE:          Hon. Troy L. Nunley
14
15
16           By this stipulation, the parties move to continue the status conference until June 17, 2021,

17   at 9:30 a.m., and to exclude time between February 11, 2021 and June 17, 2021, under Local

18   Code T4.

19           The reason for the continuance is that defense counsel is continuing to review

20   voluminous discovery and to work productively with government counsel toward a resolution of

21   the case. Defense counsel needs additional time to investigate the facts of the case and consult

22   with their clients about the relevant facts.

23           The parties agree June 17, 2021 represents the next best date for a status conference.

24           Based upon the foregoing, the parties agree time under the Speedy Trial Act should be

25   excluded from the date the parties stipulated through and including June 17, 2021, pursuant to

26   18 U.S.C. §3161 (h)(7)(A)and (B)(iv)[reasonable time to prepare] and General Order 479, Local

27   Code T4 based upon continuity of counsel and defense preparation. Nothing in this stipulation

28   and order shall preclude a finding that other provisions of the Speedy Trial Act dictate that

      Stipulation and Order                          -1-          United States v. Guizar, 2:19-cr-00206-TLN
      to Continue Status Conference
       Case 2:19-cr-00206-TLN Document 64 Filed 02/08/21 Page 2 of 3



1    additional time periods are excludable from the period within which a trial must commence.
2
     DATED: February 5, 2021                    Respectfully submitted,
3
                                                HEATHER E. WILLIAMS
4                                               Federal Defender
                                                /s/ Noa E. Oren
5                                               NOA E. OREN
                                                Assistant Federal Defender
6                                               Attorney for PATRICIA GUIZAR
7
8    DATED: February 5, 2021                    /s/ Etan Zaitsu __
                                                ETAN ZAITSU
9                                               Attorney for JORGE SANDOVAL RAMIREZ

10
     DATED: February 5, 2021                    MCGREGOR W. SCOTT
11                                              United States Attorney
                                                /s/Vincenza Rabenn __
12                                              VINCENZA RABENN
                                                Assistant United States Attorney
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
      Stipulation and Order                        -2-         United States v. Guizar, 2:19-cr-00206-TLN
      to Continue Status Conference
       Case 2:19-cr-00206-TLN Document 64 Filed 02/08/21 Page 3 of 3


                                                   ORDER
1
             The Court, having received, read, and considered the stipulation of the parties, and good
2
     cause appearing, adopts the stipulation in its entirety as its order. The Court specifically finds
3
     that the failure to grant a continuance in this case would deny defense counsel reasonable time
4
     necessary for effective preparation, taking into account the exercise of due diligence. The Court
5
     finds that the ends of justice served by granting the continuance outweigh the best interests of the
6
     public and defendant in a speedy trial.
7
             The Court orders a status conference on June 17, 2021, at 9:30 a.m. The Court orders the
8
     time from February 11, 2021 up to and including June 17, 2021, excluded from computation of
9
     time within which the trial of this case must commence under the Speedy Trial Act, pursuant to
10
     18 U.S.C. §§3161(h)(7), and Local Code T4.
11
12
     Dated: February 8, 2021
13
14                                                              Troy L. Nunley
                                                                United States District Judge
15
16
17
18
19
20
21
22
23
24
25
26
27
28
      Stipulation and Order                           -3-          United States v. Guizar, 2:19-cr-00206-TLN
      to Continue Status Conference
